


Exhibit 10.23

 

FIRST AMENDMENT TO

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

THIS FIRST AMENDMENT TO THE AMENDED AND RESTATED EMPLOYMENT AGREEMENT
(“Agreement”) dated as of January 8, 2012, by and between Texas Roadhouse
Management Corp., a Kentucky corporation (the “Company”), and Steven L. Ortiz, a
resident of the State of Nevada (“Executive”) is entered into as of November 30,
2012.

 

A.                                    The Company and Executive are parties to
the Agreement.

 

B.                                    Executive and the Company each desire to
amend the Agreement to make certain changes with respect to the bonus provisions
to reflect changes being made to the incentive bonus plan of the Company and its
affiliates.

 

NOW, THEREFORE, the Agreement is hereby amended by adding the following new
Section 4(b)(iii) to the Agreement immediately following
Section 4(b)(ii) thereof:

 

“(iii)                         Notwithstanding the foregoing provisions of this
Section 4(b), the Compensation Committee of the Board may determine that the
Incentive Bonus for any fiscal year commencing after December 25, 2012 will be
earned and paid on an annual rather than a quarterly basis; provided, however,
that the Incentive Bonus, if any, for a fiscal year shall be paid within 2-1/2
months following the close of such fiscal year.”

 

IN WITNESS WHEREOF, Executive and the Company have executed this First Amendment
on this 30th day of November, 2012.

 

 

TEXAS ROADHOUSE MANAGEMENT CORP.

 

 

 

By:

/s/ Scott M. Colosi

 

Name:

Scott M. Colosi

 

Title:

President

 

 

 

STEVEN L. ORTIZ

 

 

 

/s/ Steven L. Ortiz

 

--------------------------------------------------------------------------------
